
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 888
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend section 1091 of title 18, United
		  States Code, to allow the prosecution of genocide in appropriate
		  circumstances.
	
	
		1.Short titleThis Act may be cited as the
			 Genocide Accountability Act of
			 2007.
		2.GenocideSection 1091 of title 18, United States
			 Code, is amended by striking subsection (d) and inserting the following:
			
				(d)Required circumstance for
				offensesThe circumstance
				referred to in subsections (a) and (c) is that—
					(1)the offense is committed in whole or in
				part within the United States;
					(2)the alleged offender is a national of the
				United States (as that term is defined in section 101 of the Immigration and
				Nationality Act (8 U.S.C. 1101));
					(3)the alleged offender is an alien lawfully
				admitted for permanent residence in the United States (as that term is defined
				in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101));
					(4)the alleged offender is a stateless person
				whose habitual residence is in the United States; or
					(5)after the conduct required for the offense
				occurs, the alleged offender is brought into, or found in, the United States,
				even if that conduct occurred outside the United
				States.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
